UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: September 30, 2012 ITEM 1. SCHEDULE OF INVESTMENTS A look at performance Total returns for the period ended September 30, 2012 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 6-months 1-year 5-year 10-year Class A 1 19.19 –1.76 7.67 –5.45 19.19 –8.49 109.30 Class B 1 19.53 –1.98 7.06 –5.81 19.53 –9.53 97.81 Class C 1 23.48 –1.59 7.05 –1.85 23.48 –7.72 97.72 Class I 25.92 –0.37 8.58 –0.30 25.92 –1.82 127.79 Class R1 24.94 –1.22 7.47 –0.71 24.94 –5.95 105.55 Class R2 24.56 –2.11 6.61 –0.56 24.56 –10.11 89.72 Class R3 25.07 –1.11 7.58 –0.66 25.07 –5.44 107.71 Class R4 25.47 –0.81 7.91 –0.44 25.47 –3.97 114.10 Class R5 25.85 –0.52 8.23 –0.35 25.85 –2.55 120.53 Class R6 26.00 –0.33 8.63 –0.26 26.00 –1.65 128.85 Class T 19.10 –2.15 7.07 –5.49 19.10 –10.28 98.09 Class ADV 25.67 –0.61 8.31 –0.39 25.67 –3.04 122.18 Class NAV 26.06 –0.30 8.67 –0.26 26.06 –1.48 129.70 Performance figures assume all dividends have been reinvested. Figures reflect maximum sales charge on Class A and Class T shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class ADV and Class NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 6-30-13 for Class R1, Class R2, Class R3, Class R4, Class R5, Class R6 and Class ADV shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R1 Class R2 Class R3 Class R4 Class R5 Class R6 Class T Class ADV Class NAV Net (%) 1.25 2.05 2.09 0.89 1.70 1.45 1.60 1.20 1.00 0.86 1.35 1.14 0.78 Gross (%) 1.25 2.05 2.09 0.89 7.01 2.73 15.84 15.34 15.05 1.56 1.35 1.33 0.78 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. See the following page for footnotes. 6 Rainier Growth Fund | Semiannual report Without With maximum Start date sales charge sales charge Index 1 Index 2 Class B 3 9-30-02 $19,781 $19,781 $21,615 $22,423 Class C 3 9-30-02 19,772 19,772 21,615 22,423 Class I 2 9-30-02 22,779 22,779 21,615 22,423 Class R1 2 9-30-02 20,555 20,555 21,615 22,423 Class R2 2 9-30-02 18,972 18,972 21,615 22,423 Class R3 2 9-30-02 20,771 20,771 21,615 22,423 Class R4 2 9-30-02 21,410 21,410 21,615 22,423 Class R5 2 9-30-02 22,053 22,053 21,615 22,423 Class R6 2 9-30-02 22,885 22,885 21,615 22,423 Class T 2 9-30-02 20,846 19,809 21,615 22,423 Class ADV 2 9-30-02 22,218 22,218 21,615 22,423 Class NAV 2 9-30-02 22,970 22,970 21,615 22,423 Russell 1000 Growth Index is an unmanaged index containing those securities in the Russell 1000 Index with a greater-than-average growth orientation. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Footnotes related to performance pages 1 On 4-25-08, through a reorganization, the Fund acquired all of the assets of the Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund). On that date, the Predecessor Fund offered its original share class and institutional share class in exchange for Class A and Class I shares, respectively, of John Hancock Rainier Growth Fund. Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class ADV and Class NAV shares of John Hancock Rainier Growth Fund were first offered on 4-28-08. The Predecessor Fund’s original share class returns have been recalculated to reflect the gross fees and expenses of Class A shares. The returns prior to 4-28-08 are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class ADV and Class NAV shares, as applicable. Class T shares were first offered 10-6-08, Class R6 shares were first offered 9-1-11 and Class R2 shares were first offered on 3-1-12. The returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class T, Class R6 and Class R2 shares as applicable. 2 For certain types of investors, as described in the Fund’s prospectuses. 3 No contingent deferred sales charge is applicable. Semiannual report | Rainier Growth Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on April 1, 2012 with the same investment held until September 30, 2012. Account value Ending value Expenses paid during on 4-1-12 on9-30-12 period ended 9-30-12 1 Class A $1,000.00 $995.20 $6.30 Class B 1,000.00 991.40 10.18 Class C 1,000.00 991.40 10.33 Class I 1,000.00 997.00 4.56 Class R1 1,000.00 992.90 8.49 Class R2 1,000.00 994.40 7.25 Class R3 1,000.00 993.40 8.00 Class R4 1,000.00 995.60 6.15 Class R5 1,000.00 996.50 5.00 Class R6 1,000.00 997.40 4.31 Class T 1,000.00 994.70 6.65 Class ADV 1,000.00 996.10 5.70 Class NAV 1,000.00 997.40 3.96 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at September 30, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Rainier Growth Fund | Semiannual report Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on April 1, 2012, with the same investment held until September 30, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 4-1-12 on9-30-12 period ended 9-30-12 1 Class A $1,000.00 $1,018.80 $6.38 Class B 1,000.00 1,014.80 10.30 Class C 1,000.00 1,014.70 10.45 Class I 1,000.00 1,020.50 4.61 Class R1 1,000.00 1,016.50 8.59 Class R2 1,000.00 1,017.80 7.33 Class R3 1,000.00 1,017.00 8.09 Class R4 1,000.00 1,018.90 6.23 Class R5 1,000.00 1,020.10 5.06 Class R6 1,000.00 1,020.80 4.36 Class T 1,000.00 1,018.40 6.73 Class ADV 1,000.00 1,019.40 5.77 Class NAV 1,000.00 1,021.10 4.00 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.26%, 2.04%, 2.07%, 0.91%, 1.70%, 1.45%, 1.60%, 1.23%, 1.00%, 0.86%, 1.33%, 1.14% and 0.79% for Class A, Class B, Class C, Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class T, Class ADV and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Rainier Growth Fund 9 Portfolio summary Top 10 Holdings (30.2% of Net Assets on 9-30-12) Apple, Inc. 6.9% EMC Corp. 2.4% Google, Inc., Class A 3.5% Whole Foods Market, Inc. 2.2% Microsoft Corp. 3.4% Allergan, Inc. 2.2% QUALCOMM, Inc. 2.8% Amazon.com, Inc. 2.2% eBay, Inc. 2.4% Schlumberger, Ltd. 2.2% Sector Composition Information Technology 35.2% Energy 6.1% Consumer Discretionary 18.5% Materials 3.7% Health Care 13.3% Financials 3.3% Industrials 9.0% Telecommunication Services 1.8% Consumer Staples 8.3% Short-Term Investments & Other 0.8% 1 As a percentage of net assets on 9-30-12. 2 Cash and cash equivalents not included 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Rainier Growth Fund | Semiannual report Fund’s investments As of 9-30-12 (unaudited) Shares Value Common Stocks 99.2% (Cost $906,420,848) Consumer Discretionary 18.5% Hotels, Restaurants & Leisure 4.2% Starbucks Corp. (L) 352,250 17,876,688 Starwood Hotels & Resorts Worldwide, Inc. 334,580 19,392,257 Wynn Resorts, Ltd. 93,070 10,744,001 Internet & Catalog Retail 3.1% Amazon.com, Inc. (I)(L) 98,750 25,114,100 priceline.com, Inc. (I) 17,000 10,518,410 Media 1.1% DIRECTV (I) 242,420 12,717,353 Multiline Retail 0.6% Dollar General Corp. (I) 137,630 7,093,450 Specialty Retail 4.8% Bed Bath & Beyond, Inc. (I) 44,310 2,791,530 Dick’s Sporting Goods, Inc. 192,370 9,974,385 Limited Brands, Inc. 213,220 10,503,217 The Home Depot, Inc. 382,730 23,105,410 Tractor Supply Company 90,470 8,946,578 Textiles, Apparel & Luxury Goods 4.7% Coach, Inc. 143,670 8,048,393 Michael Kors Holdings, Ltd. (I) 146,210 7,775,448 NIKE, Inc., Class B 119,745 11,364,998 Ralph Lauren Corp. 71,640 10,834,117 VF Corp. (L) 94,640 15,081,830 Consumer Staples 8.3% Beverages 1.7% Anheuser-Busch InBev NV, ADR 228,710 19,648,476 Food & Staples Retailing 3.9% Costco Wholesale Corp. 193,600 19,384,200 Whole Foods Market, Inc. (L) 259,210 25,247,054 Personal Products 2.0% The Estee Lauder Companies, Inc., Class A (L) 368,100 22,663,917 Tobacco 0.7% Philip Morris International, Inc. 89,320 8,033,441 See notes to financial statements Semiannual report | Rainier Growth Fund 11 Shares Value Energy 6.1% Energy Equipment & Services 4.5% Cameron International Corp. (I) 236,070 13,236,440 Ensco PLC, Class A (L) 239,560 13,070,394 Schlumberger, Ltd. 344,700 24,932,151 Oil, Gas & Consumable Fuels 1.6% Anadarko Petroleum Corp. 136,820 9,566,454 Plains Exploration & Production Company (I) 228,980 8,579,881 Financials 3.3% Capital Markets 1.3% T. Rowe Price Group, Inc. 241,350 15,277,455 Commercial Banks 1.4% Wells Fargo & Company 454,320 15,687,670 Real Estate Management & Development 0.6% CBRE Group, Inc. (I) 352,180 6,483,634 Health Care 13.3% Biotechnology 4.1% Alexion Pharmaceuticals, Inc. (I) 94,160 10,771,904 Biogen Idec, Inc. (I) 102,750 15,333,383 Gilead Sciences, Inc. (I) 303,470 20,129,165 Health Care Equipment & Supplies 1.5% Intuitive Surgical, Inc. (I) 35,460 17,575,040 Health Care Providers & Services 0.9% Catamaran Corp. (I) 102,380 10,030,169 Pharmaceuticals 6.8% Allergan, Inc. 274,615 25,149,242 Novo Nordisk A/S, ADR (L) 153,470 24,219,101 Perrigo Company (L) 72,160 8,382,827 Shire PLC, ADR 113,120 10,033,744 Watson Pharmaceuticals, Inc. (I) 115,780 9,859,825 Industrials 9.0% Aerospace & Defense 3.9% Honeywell International, Inc. 366,390 21,891,803 Precision Castparts Corp. 137,220 22,413,515 Commercial Services & Supplies 0.8% Stericycle, Inc. (I) 98,540 8,919,841 Electrical Equipment 1.6% AMETEK, Inc. 528,205 18,724,867 Machinery 0.8% Eaton Corp. (L) 196,310 9,277,611 Professional Services 0.9% Verisk Analytics, Inc., Class A (I) 230,010 10,950,776 Road & Rail 1.0% Kansas City Southern 146,910 11,132,840 12 Rainier Growth Fund | Semiannual report See notes to financial statements Shares Value Information Technology 35.2% Communications Equipment 4.8% BancTec, Inc. (I)(S) 197,026 886,617 Cisco Systems, Inc. 485,960 9,276,976 F5 Networks, Inc. (I) 117,820 12,335,754 QUALCOMM, Inc. 512,000 31,994,880 Computers & Peripherals 9.3% Apple, Inc. 117,440 78,363,014 EMC Corp. (I)(L) 1,014,045 27,653,007 Electronic Equipment, Instruments & Components 0.7% Trimble Navigation, Ltd. (I) 176,490 8,411,513 Internet Software & Services 6.0% eBay, Inc. (I) 573,350 27,755,874 Google, Inc., Class A (I) 53,440 40,320,480 IT Services 5.9% Accenture PLC, Class A 328,970 23,037,769 Mastercard, Inc., Class A (L) 39,530 17,847,004 Teradata Corp. (I) 119,550 9,015,266 Visa, Inc., Class A 131,545 17,663,863 Semiconductors & Semiconductor Equipment 0.8% Avago Technologies, Ltd. 260,030 9,065,946 Software 7.7% Autodesk, Inc. (I) 237,140 7,913,362 Citrix Systems, Inc. (I) 163,790 12,541,400 Intuit, Inc. (L) 205,650 12,108,672 Microsoft Corp. 1,287,250 38,334,305 Red Hat, Inc. (I) 170,340 9,699,160 Salesforce.com, Inc. (I)(L) 51,210 7,819,255 Materials 3.7% Chemicals 3.7% Ecolab, Inc. 161,550 10,470,056 Monsanto Company 221,680 20,177,314 Praxair, Inc. 111,760 11,609,629 Telecommunication Services 1.8% Diversified Telecommunication Services 1.8% American Tower Corp. 287,600 20,531,764 Yield (%) Shares Value Securities Lending Collateral 10.6% (Cost $121,333,097) John Hancock Collateral Investment Trust (W) 0.3462 (Y) 12,124,333 121,347,595 See notes to financial statements Semiannual report | Rainier Growth Fund 13 Par value Value Short-Term Investments 1.6% (Cost $18,589,000) Repurchase Agreement 1.6% Repurchase Agreement with State Street Corp. dated 9-28-12 at 0.010% to be repurchased at $18,589,015 on 10-1-12, collateralized by $18,185,000 U.S. Treasury Bill, 1.500% due 7-31-16 (valued at $18,964,664, including interest) $18,589,000 18,589,000 Total investments (Cost $1,046,342,945) † 111.4% Other assets and liabilities, net (11.4%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 9-30-12. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 9-30-12. † At 9-30-12, the aggregate cost of investment securities for federal income tax purposes was $1,055,013,704. Net unrealized appreciation aggregated $218,244,756, of which $226,378,176 related to appreciated investment securities and $8,133,420 related to depreciated investment securities. 14 Rainier Growth Fund | Semiannual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 9-30-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum public offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $925,009,848) including $121,333,097 of securitiesloaned) $1,151,910,865 Investments in affiliated issuers, at value (Cost $121,333,097) 121,347,595 Total investments, at value (Cost $1,046,342,945) Receivable for investmentssold 6,498,137 Receivable for fund sharessold 931,291 Dividends and interestreceivable 601,454 Receivable for securities lendingincome 20,282 Receivable due fromadviser 1,367 Other receivables and prepaidexpenses 234,117 Totalassets Liabilities Payable for investmentspurchased 15,289,422 Payable for fund sharesrepurchased 1,764,868 Payable upon return of securitiesloaned 121,337,929 Payable toaffiliates Accounting and legal servicesfees 52,786 Transfer agentfees 93,096 Trustees’fees 79,359 Other liabilities and accruedexpenses 109,129 Totalliabilities Netassets Paid-incapital $1,051,969,272 Accumulated net investmentloss (1,262,566) Accumulated net realized gain (loss) oninvestments (134,803,702) Net unrealized appreciation (depreciation) oninvestments 226,915,515 Netassets See notes to financial statements Semiannual report | Rainier Growth Fund 15 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($354,334,707 ÷ 15,586,718shares) $22.73 Class B ($22,386,802 ÷ 1,016,384shares) 1 $22.03 Class C ($17,942,189 ÷ 814,965shares) 1 $22.02 Class I ($202,252,719 ÷ 8,729,018shares) $23.17 Class R1 ($300,577 ÷ 13,423shares) $22.39 Class R2 ($103,071 ÷ 4,454shares) $23.14 Class R3 ($100,191 ÷ 4,452shares) $22.50 Class R4 ($101,564 ÷ 4,452shares) $22.81 Class R5 ($102,890 ÷ 4,458shares) $23.08 Class R6 ($4,106,463 ÷ 176,947shares) $23.21 Class T ($72,307,113 ÷ 3,203,269shares) $22.57 Class ADV ($17,945,931 ÷ 781,786shares) $22.96 Class NAV ($450,834,302 ÷ 19,412,815shares) $23.22 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $23.93 Class T (net asset value per share ÷ 95%) 2 $23.76 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 16 Rainier Growth Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six month period ended 9-30-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $5,463,564 Securitieslending 124,827 Interest 696 Total investmentincome Expenses Investment managementfees 4,360,258 Distribution and servicefees 771,321 Accounting and legal servicesfees 120,114 Transfer agentfees 575,300 Trustees’fees 34,964 State registrationfees 66,405 Printing andpostage 44,094 Professionalfees 52,606 Custodianfees 85,659 Registration and filingfees 26,046 Other 19,010 Totalexpenses Less expensereductions (50,138) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 56,710,497 Investments in affiliatedissuers (3,568) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (67,991,667) Investments in affiliatedissuers (698) Net realized and unrealizedloss Decrease in net assets fromoperations See notes to financial statements Semiannual report | Rainier Growth Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 9-30-12 ended (Unaudited) 3-31-12 Increase (decrease) in netassets Fromoperations Net investmentloss ($516,552) ($2,801,661) Net realizedgain 56,706,929 120,269,463 Change in net unrealized appreciation(depreciation) (67,992,365) (57,579,735) Increase (decrease) in net assets resulting fromoperations From Fund sharetransactions Totaldecrease Netassets Beginning ofperiod 1,259,106,469 1,621,326,787 End ofperiod Accumulated net investmentloss 18 Rainier Growth Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 9-30-12 1 3-31-12 3-31-11 3-31-10 3-31-09 2 3-31-08 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss (0.03) 4 (0.09) 4 (0.06) 4 (0.03) 4 (0.01) 4 (0.02) Net realized and unrealized gain (loss) oninvestments (0.08) 1.61 3.07 5.50 (8.06) 0.49 Total from investmentoperations Net asset value, end ofperiod Total return (%) 5 6 7 7 7 Ratios and supplementaldata Net assets, end of period (inmillions) $354 $369 $413 $384 $193 $164 Ratios (as a percentage of average net assets): Expenses beforereductions 1.26 8 1.27 1.30 1.45 1.47 1.17 9 Expenses net of feewaivers 1.26 8 1.27 1.30 1.38 1.18 1.19 9 Expenses net of fee waivers andcredits 1.26 8 1.27 1.30 1.34 1.18 1.19 9 Net investmentloss (0.30) 8 (0.45) (0.33) (0.18) (0.04) (0.27) Portfolio turnover (%) 46 90 90 102 101 86 1 Six months ended 9-30-12.Unaudited. 2 After the close of business on 4-25-08, holders of Original Shares of the former Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund) became owners of an equal number of full and fractional Class A shares of the John Hancock Rainier Growth Fund. These shares were first offered on 4-28-08. Additionally, the accounting and performance history of the Original Shares of the Predecessor Fund was redesignated as that of John Hancock Rainier Growth Fund ClassA. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Does not reflect the effect of sales charges, ifany. 6 Notannualized. 7 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 8 Annualized. 9 Prior to the reorganization, the Fund was subject to a contractual expense reimbursement and recoupmentplan. See notes to financial statements Semiannual report | Rainier Growth Fund 19 CLASS B SHARES Periodended 9-30-12 1 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.12) (0.25) (0.21) (0.15) (0.09) Net realized and unrealized gain (loss) oninvestments (0.07) 1.57 3.01 5.46 (9.58) Total from investmentoperations Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $22 $25 $31 $37 $27 Ratios (as a percentage of average net assets): Expenses beforereductions 2.04 7 2.07 2.13 2.45 2.82 7 Expenses net of feewaivers 2.04 7 2.07 2.10 2.11 2.05 7 Expenses net of fee waivers andcredits 2.04 7 2.07 2.10 2.09 2.04 7 Net investmentloss (1.09) 7 (1.24) (1.13) (0.94) (0.75) 7 Portfolio turnover (%) 46 90 90 102 101 8 1 Six months ended 9-30-12.Unaudited. 2 The inception date for Class B shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS C SHARES Periodended 9-30-12 1 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.12) (0.26) (0.21) (0.15) (0.09) Net realized and unrealized gain (loss) oninvestments (0.07) 1.57 3.01 5.46 (9.58) Total from investmentoperations Totaldistributions — Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $18 $20 $22 $24 $15 Ratios (as a percentage of average net assets): Expenses beforereductions 2.07 7 2.11 2.16 2.34 2.82 7 Expenses net of feewaivers 2.07 7 2.10 2.10 2.21 2.05 7 Expenses net of fee waivers andcredits 2.07 7 2.10 2.10 2.09 2.04 7 Net investmentloss (1.12) 7 (1.27) (1.13) (0.93) (0.77) 7 Portfolio turnover (%) 46 90 90 102 101 8 1 Six months ended 9-30-12.Unaudited. 2 The inception date for Class C shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 20 Rainier Growth Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 9-30-12 1 3-31-12 3-31-11 3-31-10 3-31-09 2 3-31-08 3 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 4 — 5 (0.02) 0.02 0.04 0.04 — 5 Net realized and unrealized gain (loss) oninvestments (0.07) 1.65 3.11 5.54 (8.09) 0.54 Total from investmentoperations Lessdistributions From net investmentincome — — (0.02) — 5 (0.01) — Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $202 $256 $237 $208 $133 $136 Ratios (as a percentage of average net assets): Expenses beforereductions 0.91 7 0.91 0.86 0.90 0.86 0.92 8 Expenses net of fee waivers andcredits 0.91 7 0.91 0.86 0.90 0.86 0.94 8 Net investment income(loss) 0.03 7 (0.08) 0.10 0.26 0.22 (0.02) Portfolio turnover (%) 46 90 90 102 101 86 1 Six months ended 9-30-12.Unaudited. 2 After the close of business on 4-25-08, holders of Institutional Shares of the former Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund) became owners of an equal number of full and fractional Class I shares of the John Hancock Rainier Growth Fund. These shares were first offered on 4-28-08. Additionally, the accounting and performance history of the Institutional Shares of the Predecessor Fund was redesignated as that of John Hancock Rainier Growth Fund ClassI. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Less than $0.005 pershare. 6 Notannualized. 7 Annualized. 8 Prior to the reorganization, the Fund was subject to a contractual expense reimbursement and recoupmentplan. CLASS R1 SHARES Periodended 9-30-12 1 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.08) (0.17) (0.14) (0.11) (0.08) Net realized and unrealized gain (loss) oninvestments (0.08) 1.58 3.05 5.50 (9.54) Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 4.63 7 7.03 8.39 13.91 8.70 7 Expenses net of fee waivers andcredits 1.70 7 1.70 1.72 1.78 1.64 7 Net investmentloss (0.75) 7 (0.86) (0.75) (0.65) (0.50) 7 Portfolio turnover (%) 46 90 90 102 101 8 1 Six months ended 9-30-12.Unaudited. 2 The inception date for Class R1 shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. See notes to financial statements Semiannual report | Rainier Growth Fund 21 CLASS R2 SHARES Periodended 9-30-12 1 3-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.06) — 4 Net realized and unrealized gain (loss) oninvestments (0.07) 0.82 Total from investmentoperations Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) — 7 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 17.95 8 15.96 8 Expenses net of fee waivers andcredits 1.45 8 1.45 8 Net investmentloss (0.50) 8 (0.12) 8 Portfolio turnover (%) 46 90 9 1 Six months ended 9-30-12.Unaudited. 2 The inception date for Class R2 shares is 3-1-12. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Less than $500,000. 8 Annualized. 9 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. CLASS R3 SHARES Periodended 9-30-12 1 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.07) (0.16) (0.12) (0.07) (0.06) Net realized and unrealized gain (loss) oninvestments (0.08) 1.60 3.06 5.49 (9.55) Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 10.88 7 15.86 16.72 13.68 8.57 7 Expenses net of fee waivers andcredits 1.60 7 1.59 1.61 1.62 1.54 7 Net investmentloss (0.65) 7 (0.76) (0.64) (0.46) (0.40) 7 Portfolio turnover (%) 46 90 90 102 101 8 1 Six months ended 9-30-12.Unaudited. 2 The inception date for Class R3 shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 22 Rainier Growth Fund | Semiannual report See notes to financial statements CLASS R4 SHARES Periodended 9-30-12 1 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.03) (0.10) (0.06) (0.03) (0.02) Net realized and unrealized gain (loss) oninvestments (0.07) 1.61 3.08 5.53 (9.56) Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 10.51 7 15.46 16.45 13.33 8.26 7 Expenses net of fee waivers andcredits 1.23 7 1.29 1.31 1.32 1.24 7 Net investmentloss (0.28) 7 (0.46) (0.34) (0.16) (0.10) 7 Portfolio turnover (%) 46 90 90 102 101 8 1 Six months ended 9-30-12.Unaudited. 2 The inception date for Class R4 shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS R5 SHARES Periodended 9-30-12 1 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.01) (0.03) (0.02) 0.02 0.03 Net realized and unrealized gain (loss) oninvestments (0.07) 1.63 3.12 5.54 (9.57) Total from investmentoperations Lessdistributions From net investmentincome — — (0.01) — 4 (0.01) Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) — 7 — 7 — 7 — 7 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 10.14 8 15.07 16.17 12.97 7.95 8 Expenses net of fee waivers andcredits 1.00 8 0.99 1.01 1.02 0.94 8 Net investmentincome (0.05) 8 (0.16) (0.03) 0.14 0.20 8 Portfolio turnover (%) 46 90 90 102 101 9 1 Six months ended 9-30-12.Unaudited. 2 The inception date for Class R5 shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Less than $500,000. 8 Annualized. 9 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. See notes to financial statements Semiannual report | Rainier Growth Fund 23 CLASS R6 SHARES Periodended 9-30-12 1 3-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.01 0.03 Net realized and unrealized gain (loss) oninvestments (0.07) 3.23 Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $4 $4 Ratios (as a percentage of average net assets): Expenses beforereductions 1.24 6 1.58 6 Expenses net of fee waivers andcredits 0.86 6 0.86 6 Net investmentincome 0.09 6 0.20 6 Portfolio turnover (%) 46 90 7 1 Six months ended 9-30-12.Unaudited. 2 The inception date for Class R6 shares is 9-1-11. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. CLASS T SHARES Periodended 9-30-12 1 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.04) (0.11) (0.09) (0.11) (0.05) Net realized and unrealized gain (loss) oninvestments (0.08) 1.60 3.05 5.49 (3.68) Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $72 $77 $83 $83 $72 Ratios (as a percentage of average net assets): Expenses beforereductions 1.33 7 1.37 1.47 1.84 2.07 7 Expenses net of feewaivers 1.33 7 1.37 1.47 1.84 1.99 7 Expenses net of fee waivers andcredits 1.33 7 1.37 1.47 1.84 1.98 7 Net investmentloss (0.38) 7 (0.54) (0.50) (0.69) (0.74) 7 Portfolio turnover (%) 46 90 90 102 101 8 1 Six months ended 9-30-12.Unaudited. 2 The inception date for Class T shares is 10-6-08. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 24 Rainier Growth Fund | Semiannual report See notes to financial statements CLASS ADV SHARES Periodended 9-30-12 1 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.02) (0.06) (0.03) — 4 (0.01) Net realized and unrealized gain (loss) oninvestments (0.07) 1.62 3.09 5.53 (9.55) Total from investmentoperations Net asset value, end ofperiod Total return (%) 5 5 5 6 Ratios and supplementaldata Net assets, end of period (inmillions) $18 $20 $22 $18 $17 Ratios (as a percentage of average net assets): Expenses beforereductions 1.32 7 1.35 1.37 1.25 1.14 7 Expenses net of fee waivers andcredits 1.14 7 1.14 1.14 1.14 1.14 7 Net investment income(loss) (0.19) 7 (0.31) (0.17) 0.01 (0.04) 7 Portfolio turnover (%) 46 90 90 102 101 8 1 Six months ended 9-30-12.Unaudited. 2 The inception date for Class ADV shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS NAV SHARES Periodended 9-30-12 1 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.02 0.01 0.03 0.05 0.04 Net realized and unrealized gain (loss) oninvestments (0.08) 1.64 3.11 5.55 (9.57) Total from investmentoperations Lessdistributions From net investmentincome — — (0.02) — 4 (0.02) Net asset value, end ofperiod Total return (%) 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $451 $487 $813 $708 $400 Ratios (as a percentage of average net assets): Expenses beforereductions 0.79 6 0.80 0.80 0.82 0.83 6 Expenses net of fee waivers andcredits 0.79 6 0.80 0.80 0.82 0.83 6 Net investmentincome 0.15 6 0.05 0.16 0.33 0.26 6 Portfolio turnover (%) 46 90 90 102 101 7 1 Six months ended 9-30-12.Unaudited. 2 The inception date for Class NAV shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. See notes to financial statements Semiannual report | Rainier Growth Fund 25 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Rainier Growth Fund (the Fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek to maximize long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R1, Class R2, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class R6 shares are only available to certain retirement plans, institutions and other investors. Class T and Class ADV shares are closed to new investors. Class NAV shares are offered to John Hancock affiliated funds of funds. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, printing and postage, transfer agent fees and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the Fund uses the following valuation techniques: Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Investments by the Funds in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific 26 Rainier Growth Fund | Semiannual report events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. The following is a summary of the values by input classification of the Fund’s investments as of September 30, 2012, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE VALUE AT 9-30-12 QUOTED PRICE OBSERVABLE INPUTS INPUTS Common Stocks Consumer Discretionary $211,882,165 — — Consumer Staples 94,977,088 — — Energy 69,385,320 — — Financials 37,448,759 — — Health Care 151,484,400 — — Industrials 103,311,253 — — Information Technology 401,157,500 — $886,617 Materials 42,256,999 — — Telecommunication Services 20,531,764 — — Securities Lending Collateral 121,347,595 — — Short-Term Investments — $18,589,000 — Total Investments in Securities Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the Fund becomes aware of the dividends. Foreign taxes are provided for based on the Fund’s understanding of the tax rules and rates that exist in the foreign markets in which it invests. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Securities lending. The Fund may lend its securities to earn additional income. It receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The Fund will invest its collateral in John Hancock Collateral Investment Trust (JHCIT), an affiliate of the Fund, which has a floating net asset value (NAV) and invests in short term investments as part of the securities lending program, and as a result, the Fund will receive the benefit of any gains and bear any losses generated by JHCIT. Although risk of the loss of the securities lent is mitigated by holding the collateral and through securities lending provider indemnification, the Fund could experience a delay in recovering its securities and a possible loss of income or value if the borrower fails to return the securities or if collateral investments decline in value or possible loss of rights Semiannual report | Rainier Growth Fund 27 in the collateral should the borrower fail financially. The Fund may receive compensation for lending its securities by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of operations. Foreign taxes. The Fund may be subject to withholding tax on income or capital gains or repatriation taxes as imposed by certain countries in which it invests. Taxes are accrued based upon net investment income, net realized gains or net unrealized appreciation. Line of credit. The Fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the custodian agreement, the custodian may loan money to the Fund to make properly authorized payments. The Fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any Fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the Fund and other affiliated funds have entered into an agreement with Citibank N.A. which enables them to participate in a $100 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended September 30, 2012 were $1,688. For the six months ended September 30, 2012, the Fund had no borrowings under the line of credit. Expenses. Within the John Hancock Funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The Fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the Fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, the Fund has a capital loss carryforward of $154,254,966 available to offset future net realized capital gains as of March 31, 2012. The following details the capital loss carryforward available as of March 31, 2012: CAPITAL LOSS CARRYFORWARD EXPIRING AT MARCH 31 2016 2017 2018 $17,658,687 $20,700,267 $115,896,012 28 Rainier Growth Fund | Semiannual report Availability of a certain amount of the loss carryforward, which was acquired in a merger, may be limited in a given year. As of March 31, 2012, the Fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The Fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The Fund generally declares and pays dividends and capital gain distributions, if any, annually. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to net operating losses, expiration of capital loss carryforward, wash sale loss deferrals and litigation proceeds. New accounting pronouncement. In December 2011, the Financial Accounting Standards Board issued Accounting Standards Update No. 2011-11 (ASU 2011-11), Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. ASU 2011-11 may result in additional disclosure relating to the presentation of derivatives and certain other financial instruments. Note 3 — Guarantees and indemnifications Under the Fund’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Investment Management Services, LLC (the Adviser) serves as investment adviser for the Trust. John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter of the Trust. The Adviser and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The Fund has an investment management contract with the Adviser under which the Fund pays a daily management fee to the Adviser based on aggregate net assets of the Fund and John Hancock Growth Equity Trust (Growth Equity). Growth Equity is a series of John Hancock Variable Insurance Trust (JHVIT), an affiliate of the Fund, managed by the Adviser. The management fee is equivalent, on an annual basis, to the sum of: (a) 0.730% of the first $3,000,000,000 of the Fund’s aggregate net assets; (b) 0.725% of the next $3,000,000,000; Semiannual report | Rainier Growth Fund 29 and (c) 0.700% of the Fund’s aggregate net assets in excess of $6,000,000,000. The Adviser has a subadvisory agreement with Rainier Investment Management, Inc. The Fund is not responsible for payment of the subadvisory fees. The Adviser has agreed to reimburse or limit certain expenses for each share class of the Fund. This agreement excludes certain expenses such as taxes, portfolio brokerage commissions, interest expense, litigation and indemnification expenses, shareholder services fees and other extraordinary expenses not incurred in the ordinary course of the Fund’s business. The fee waivers and/or expense reimbursements are such that these expenses will not exceed 1.35%, 2.10%, 2.10%, 1.70%, 1.45%, 1.60%, 1.20%, 1.00%, 0.86%, 1.40% and 1.14% for Class A, Class B, Class C, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class T and Class ADV shares, respectively. The fee waivers and/or expense reimbursements will continue in effect until June 30, 2013, unless renewed by mutual agreement of the fund and the adviser base upon a determination that this is appropriate under the circumstances at the time. Prior to July 1, 2012, the fee waivers and/or reimbursements were such that the above expenses would not exceed 1.04% and 1.30% for Class I and Class R4 shares, respectively, and the limits for the remainder of the share classes above were unchanged. For the six months ended September 30, 2012, expense reductions amounted to the following: EXPENSE CLASS REDUCTIONS Class A — Class B — Class C — Class I — Class R1 $4,187 Class R2 8,244 Class R3 4,509 Class R4 4,531 Class R5 4,555 Class R6 7,469 Class T — Class ADV 16,610 Total The investment management fees, including the impact of the waivers and expense reimbursements described above, incurred for the six months ended September 30, 2012 were equivalent to a net annual effective rate of 0.729% of the Fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the Fund reimburses the Adviser for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the Fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended September 30, 2012 amounted to an annual rate of 0.02% of the Fund’s average daily net assets. Distribution and service plans. The Fund has a distribution agreement with the Distributor. The Fund has adopted distribution and service plans with respect to Class A, Class B, Class C, Class R1, Class R2, Class R3, Class R4, Class T and Class ADV shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the Fund. In addition, under a service plan for Class R1 and Class R2 shares, the Fund pays for certain other services. The Fund pays the following contractual rates of distribution fees and may pay up to 30 Rainier Growth Fund | Semiannual report the following contractual rates of service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the Fund’s shares. Currently, only 0.25% is charged to Class A shares for 12b-1 fees. CLASS 12b–1 FEE SERVICE FEE Class A 0.30% — Class B 1.00% — Class C 1.00% — Class R1 0.50% 0.25% Class R2 0.25% 0.25% Class R3 0.50% 0.15% Class R4 0.25% 0.10% Class R5 — 0.05% Class T 0.30% — Class ADV 0.25% — The Fund’s distributor has contractually agreed to waive 0.10% of 12b-1 fees of Class R4 shares. This expense limitation agreement will remain in effect through June 30, 2013, unless renewed by mutual agreement of the fund and the distributor based upon a determination that this is appropriate under the circumstances at the time. Reimbursements related to this contractual waiver amounted to $33 for the six months ended September 30, 2012. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $98,899 for the six months ended September 30, 2012. Of this amount, $14,899 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $72,204 was paid as sales commissions to broker-dealers and $11,796 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Adviser. Class B and Class C shares are subject to contingent deferred sales charges (CDSCs). Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC on the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to reimburse the Distributor for commissions paid in connection with the sale of these shares. During the six months ended September 30, 2012, CDSCs received by the Distributor amounted to $15,867 and $399 for Class B and Class C shares, respectively. Transfer agent fees. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Adviser. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the Fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Semiannual report | Rainier Growth Fund 31 Class level expenses. Class level expenses for the six months ended September 30, 2012 were: DISTRIBUTION TRANSFER STATE PRINTING AND CLASS AND SERVICE FEES AGENT FEES REGISTRATION FEES POSTAGE Class A $433,380 $336,048 $7,367 $22,403 Class B 114,100 22,124 4,775 1,036 Class C 91,284 17,697 4,784 2,263 Class I — 110,981 6,013 4,877 Class R1 771 41 4,512 160 Class R2 125 14 8,417 15 Class R3 243 14 4,542 101 Class R4 123 14 4,542 101 Class R5 — 14 4,542 101 Class R6 — 570 7,605 595 Class T 108,573 70,160 3,626 10,432 Class ADV 22,722 17,623 5,680 2,010 Total Trustee expenses. The Fund compensates each Trustee who is not an employee of the Adviser or its affiliates. These Trustees may, for tax purposes, elect to defer receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan (the Plan). Deferred amounts are invested in various John Hancock funds and remain in the funds until distributed in accordance with the Plan. The investment of deferred amounts and the offsetting liability are included within Other receivables and prepaid expenses and Payable to affiliates — Trustees’ fees, respectively, in the accompanying Statement of assets and liabilities. Note 5 — Fund share transactions Transactions in Fund shares for the six months ended September 30, 2012 and for the year ended March 31, 2012 were as follows: Six months ended 9-30-12 Year ended 3-31-12 Shares Amount Shares Amount Class A shares Sold 1,121,902 $24,696,670 2,982,111 $60,697,246 Repurchased (1,673,503) (36,841,478) (6,197,404) (126,529,063) Net decrease Class B shares Sold 61,640 $1,319,617 155,579 $3,179,748 Repurchased (176,533) (3,763,849) (484,924) (9,781,399) Net decrease Class C shares Sold 17,139 $367,391 48,801 $987,160 Repurchased (89,330) (1,894,844) (200,676) (4,023,972) Net decrease Class I shares Sold 880,221 $19,821,800 3,692,205 $79,386,454 Repurchased (3,166,245) (72,143,818) (3,646,337) (75,657,265) Net increase (decrease) 32 Rainier Growth Fund | Semiannual report Six months ended 9-30-12 Year ended 3-31-12 Shares Amount Shares Amount Class R1 shares Sold 1,107 $24,317 1,655 $34,233 Repurchased (100) (2,233) (120) (2,418) Net increase Class R2 shares 1 Sold — — 4,454 $100,000 Net increase — — Class R6 shares 2 Sold 1,530 $33,200 201,117 $4,115,663 Repurchased (4,757) (110,000) (20,943) (463,792) Net increase (decrease) Class T shares Sold 23,759 $515,641 59,064 $1,198,635 Repurchased (220,227) (4,816,446) (588,255) (12,008,541) Net decrease Class ADV shares Sold 27,307 $613,054 307,836 $6,173,627 Repurchased (132,653) (2,973,549) (454,933) (9,293,059) Net decrease Class NAV shares Sold 3,909,390 $89,552,019 553,245 $11,322,437 Repurchased (5,429,780) (118,883,454) (17,225,950) (351,544,079) Net decrease Net decrease 1 The inception date for Class R2 shares is 3-31-12. 2 The inception date for Class R6 shares is 9-1-11. There were no Fund share transactions for the six months ended September 30, 2012 and for the year ended March 31, 2012 for Class R3, Class R4 and Class R5 shares. Affiliates of the Fund owned 66%, 100%, 100%, 100%, 100% and 100% of shares of beneficial interest of Class R1, Class R2, Class R3, Class R4, Class R5 and Class NAV shares, respectively, on September 30, 2012. Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, aggregated $531,732,139 and $635,511,835, respectively, for the six months ended September 30, 2012. Semiannual report | Rainier Growth Fund 33 Note 7 — Investment by affiliated funds Certain investors in the Fund are affiliated funds and are managed by the Adviser and its affiliates. The affiliated funds do not invest in the Fund for the purpose of exercising management or control; however, this investment may represent a significant portion of the Fund’s net assets. For the six months ended September 30, 2012, the following funds had an affiliate ownership concentration of 5% or more of the Fund’s net assets: FUND AFFILIATE CONCENTRATION John Hancock Lifestyle Aggressive Portfolio 6.3% John Hancock Lifestyle Balanced Portfolio 13.3% John Hancock Lifestyle Growth Portfolio 16.8% 34 Rainier Growth Fund | Semiannual report Board Consideration of and Continuation of Investment Advisory Agreement and Subadvisory Agreement The Board of Trustees (the Board, the members of which are referred to as Trustees) of John Hancock Rainier Growth Fund (the Fund), a series of John Hancock Funds III, met in-person on May 6–8, and June 3–5, 2012 to consider the approval of the Fund’s investment advisory agreement (the Advisory Agreement) with John Hancock Investment Management Services, LLC (the Adviser), the Fund’s investment adviser. The Board also considered the approval of the investment subadvisory agreement (the Subadvisory Agreement) between the Adviser and Rainier Investment Management, Inc. (the Subadviser) on behalf of the Fund. The Advisory Agreement and the Subadvisory Agreement are referred to as the Agreements. Activities and composition of the Board On June 3–5, 2012, the Board consisted of nine individuals, seven of whom were Independent Trustees. Independent Trustees are generally those individuals who are not employed by or have any significant business or professional relationship with the Adviser or the Subadviser. The Trustees are responsible for the oversight of operations of the Fund and perform various duties required of directors of investment companies by the Investment Company Act of 1940, as amended (the 1940 Act). The Independent Trustees have independent legal counsel to assist them in connection with their duties. The Board has appointed an Independent Trustee as Chairman. On June 3–5, 2012, the Board had four standing committees that were composed entirely of Independent Trustees: the Audit Committee; the Compliance Committee; the Nominating, Governance and Administration Committee; and the Contracts & Operations Committee. Additionally, on June 3–5, 2012, Investment Performance Committees A and B were standing committees of the Board composed of Independent Trustees and one Trustee who is affiliated with the Adviser. Investment Performance Committee B was responsible for overseeing and monitoring matters relating to the investment performance of the Fund. The Board also designated an Independent Trustee as Vice Chairman to serve in the absence of the Chairman. The Board also designates working groups or ad hoc committees as it deems appropriate. The approval process Under the 1940 Act, the Board is required to consider the continuation of the Agreements each year. Throughout the year, the Board, acting directly and through its committees, regularly reviews and assesses the quality of the services that the Fund receives under these Agreements. The Board reviews reports of the Adviser at least quarterly, which include Fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. The Board considers at each of its meetings factors that are relevant to its annual consideration of the renewal of the Agreements, including the services and support provided by the Adviser and Subadviser to the Fund and its shareholders. Prior to the May 6–8, 2012 meeting, the Board requested and received materials specifically relating to the Agreements. The materials provided in connection with the May meeting included information compiled and prepared by Lipper, a Thomson Reuters company (Lipper), on Fund fees and expenses, and the investment performance of the Fund. This Fund information is assembled in a format that permits comparison with similar information from a “Category” and a subset of the Category referred to as the “Expense Group”, each as determined by Lipper, and with the Fund’s benchmark index. The Category includes all funds that invest similarly to the way the Fund invests. The Expense Group represents funds of similar size, excluding passively managed funds and funds-of-funds. The Fund’s benchmark index is an unmanaged index of securities that is provided as a basis for comparison with the Fund’s performance. Other material provided for the Fund review included (a) information on the profitability of the Agreements to the Adviser and a discussion of any additional benefits to the Adviser or Subadviser or their affiliates that result from being the Adviser or Subadviser to the Fund; (b) a general analysis provided by the Adviser and the Subadviser concerning investment advisory fees charged to other clients, such as Semiannual report | Rainier Growth Fund 35 institutional clients and other investment companies, having similar investment mandates, as well as the performance of those other clients and a comparison of the services provided to those other clients and the services provided to the Fund; (c) the impact of economies of scale; (d) a summary of aggregate amounts paid by the Fund to the Adviser; and (e) sales and redemption data regarding the Fund’s shares. At an in-person meeting held on May 6–8, 2012, the Board reviewed materials relevant to its consideration of the Agreements. As a result of the discussions that occurred during the May 6–8, 2012 meeting, the Board asked the Adviser for additional information on certain matters. The Adviser provided the additional information and the Board also considered this information as part of its consideration of the Agreements. At an in-person meeting held on June 3–5, 2012, the Board, including the Independent Trustees, formally considered the continuation of the Advisory Agreement and the Subadvisory Agreement, each for an additional one-year term. The Board considered what it believed were key relevant factors that are described under separate headings presented below. The Board also considered other matters important to the approval process, such as payments made to and by the Adviser or its affiliates relating to the distribution of Fund shares and other services. The Board reviewed services related to the valuation and pricing of Fund portfolio holdings. Other important matters considered by the Board were the direct and indirect benefits to the Adviser, the Subadviser and their affiliates from their relationship with the Fund and advice from independent legal counsel with respect to the review process and materials submitted for the Board’s review. Nature, extent and quality of services The Board reviewed the nature, extent and quality of services provided by the Adviser and the Subadviser, including the investment advisory services and the resulting performance of the Fund. The Board considered the ability of the Adviser and the Subadviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory and supervisory personnel. It considered the background and experience of senior management and investment professionals responsible for managing the Fund. The Board considered the investment philosophy, research and investment decision-making processes of the Subadviser responsible for the daily investment activities of the Fund, including, among other things, portfolio trading capabilities, use of technology, commitment to compliance and approach to training and retaining portfolio managers and other research, advisory and management personnel. The Board considered the Subadviser’s history and experience providing investment services to the Fund. The Board considered the Adviser’s investment manager analytical capabilities, market and economic knowledge and execution of its Subadviser oversight responsibilities. The Board further considered the culture of compliance, resources dedicated to compliance, compliance programs, record of compliance with applicable laws and regulation, with the Fund’s investment policies and restrictions and with the applicable Code of Ethics, and the responsibilities of the Adviser’s and Subadviser’s compliance departments. In addition to advisory services, the Board considered the quality of the administrative and non-investment advisory services provided to the Fund by the Adviser under a separate agreement. The Board noted that the Adviser and its affiliates provide the Fund with certain administrative, transfer agency, shareholder and other services (in addition to any such services provided to the Fund by third parties) and officers and other personnel as are necessary for the operations of the Fund. The Board reviewed the structure and duties of the Adviser’s administration, accounting, legal and compliance departments and its affiliate’s transfer agency operations and considered the Adviser’s and its affiliates’ policies and procedures for assuring compliance with applicable laws and regulations. 36 Rainier Growth Fund | Semiannual report The Board also received information about the nature, extent and quality of services provided by and fee rates charged by the Adviser and Subadviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board reviewed a general analysis provided by the Adviser and the Subadviser concerning investment advisory fees charged to other clients having similar investment mandates, the services provided to those other clients as compared to the services provided to the Fund, the performance of those other clients as compared to the performance by the Fund and other factors relating to those other clients. The Board considered the significant differences between the Adviser’s and Subadviser’s services to the Fund and the services they provide to other clients. For other clients that are not mutual funds, the differences in services relate to the greater share purchase and redemption activity in a mutual fund, the generally higher turnover of mutual fund portfolio holdings, the more burdensome regulatory and legal obligations of mutual funds and the higher marketing costs for mutual funds. When compared to all clients including mutual funds, the Adviser has greater oversight and supervisory responsibility for the Fund and undertakes greater entrepreneurial risk as the sponsor of the Fund. Fund performance The Board was provided with reports, independently prepared by Lipper, which included a comprehensive analysis of the Fund’s performance. The Board also examined materials discussing Fund performance and the Fund’s investment objective, strategies and outlook. The Board also reviewed a narrative and statistical analysis of the Lipper data that was prepared by the Adviser, which analyzed various factors that may affect the Lipper rankings. The Board reviewed information regarding the investment performance of the Fund as compared to its Lipper Category as well as its benchmark index (see chart below). The Board was provided with a description of the methodology used by Lipper to select the funds in the Category. The Board also considered updated performance information provided by the Adviser at its May and June 2012 meetings. The Board regularly reviews the performance of the Fund throughout the year and attaches more importance to performance over relatively longer periods of time, typically three to five years. Set forth below is the performance of the Fund over certain time periods ended December 31, 2011 and that of its Category average and benchmark index over the same periods: 1 YEAR 3 YEAR 5 YEAR 10 YEAR Rainier Growth Fund Class A Shares –4.45% 13.62% –0.15% 2.74% Large-Cap Growth Category Average –1.85% 15.43% 1.00% 1.95% Russell 1000 Growth TR Index 2.64% 18.02% 2.50% 2.60% The Board noted that the Fund had underperformed its Category’s average performance and its benchmark index’s performance over the one-, three- and five-year periods, but outperformed its Category’s average performance and its benchmark index’s performance over the ten-year period. The Board concluded that the steps the Adviser and Subadviser were taking had not yet resulted in outperformance. The Board was informed that the growth momentum investment style of the Fund affected the Fund’s performance. The Board noted the Fund’s recent performance improvement which the Board would continue to monitor. Expenses and fees The Board, including the Independent Trustees, reviewed the Fund’s contractual advisory fee rate payable by the Fund to the Adviser as compared with the other funds in its Expense Group. The Board also received information about the investment subadvisory fee rate payable by the Adviser to the Subadviser for investment subadvisory services. The Board considered the services provided and the fees charged by the Adviser and the Subadviser to other clients with similar investment mandates, including other registered investment companies, institutional investors and separate accounts. Semiannual report | Rainier Growth Fund 37 In addition, the Board considered the cost of the services provided to the Fund by the Adviser. The Board received and considered expense information regarding the Fund’s various components, including advisory fees, distribution fees and fees other than advisory and distribution fees, including transfer agent fees, custodian fees, administration fees and other miscellaneous fees ( e.g. , fees for accounting and legal services). The Board considered comparisons of these expenses to the Expense Group median. The Board also considered expense information regarding the Fund’s total operating expense ratio (Gross Expense Ratio) and, if different, the Fund’s total operating expense ratio after taking into account any fee waiver or expense waiver agreement by the Adviser (Net Expense Ratio). The Board considered information comparing the Gross Expense Ratio and Net Expense Ratio of the Fund to that of the Expense Group median. The Board noted that the Fund’s advisory fee ratio was six basis points above the Expense Group median advisory fee ratio. The Board noted the following information about the Fund’s Gross and Net Expense Ratios for Class A shares contained in the Fund’s 2011 financial statements in relation with the Fund’s Expense Group median provided by Lipper in April 2012: FUND — CLASS A EXPENSE GROUP MEDIAN Advisory Fee Ratio 0.75% 0.69% Gross Expense Ratio 1.25% 1.24% Net Expense Ratio 1.25% 1.21% The Board viewed favorably the Adviser’s and the Subadviser’s agreement to lower the advisory and subadvisory fee rates, respectively, by two basis points at the first breakpoint tier. The Board also viewed favorably the Adviser’s contractual agreement to waive all or a portion of its advisory fees and to reimburse or pay operating expenses to the extent necessary to maintain the Fund’s expense ratio at 1.35% for Class A shares (and at varying levels for other classes), excluding certain expenses such as taxes, brokerage commissions, interest, litigation and extraordinary expenses, until June 30, 2013. The Board favorably considered the impact of these lower fee rates and this contractual agreement toward lowering the Fund’s Gross Expense Ratio. The Board received and reviewed statements relating to the Adviser’s financial condition and was also provided with a profitability analysis that detailed the revenues earned and the expenses incurred by the Adviser for services under the Advisory Agreement, as well as from other relationships between the Fund and the Adviser and its affiliates. The Board reviewed the Adviser’s profitability with respect to the Fund and other funds the Board currently oversees for the year ended December 31, 2011 compared to available aggregate profitability data provided for the year ended December 31, 2010. The Board reviewed the Adviser’s profitability with respect to other fund complexes managed by the Adviser and/or its affiliates. The Board reviewed the Adviser’s assumptions and methodology of allocating expenses in the profitability analysis, noting the inherent limitations in allocating costs among various advisory products. The Board also considered a comparison of the Adviser’s profitability to that of a limited number of other investment advisers whose profitability information is publicly available. The Board recognized that profitability may be affected by numerous factors including, among other things, fee waivers and expense reimbursements by the Adviser, the types of funds managed, expense allocations and business mix, and therefore comparability of profitability is limited. The Board did not consider profitability information with respect to the Subadviser, which is not affiliated with the Adviser. The Board considered that the subadvisory fee under the Subadvisory Agreement had been negotiated by the Adviser and the Subadviser on an arm’s-length basis. For this reason, the Subadviser’s separate profitability from its relationship with the Fund was not a factor in determining whether to renew the Subadvisory Agreement. In evaluating overall fees for investment management, the Board recognized the inherently higher cost structure of subadvised funds. 38 Rainier Growth Fund | Semiannual report Economies of scale The Board, including the Independent Trustees, considered the extent to which economies of scale might be realized as the assets of the Fund increase. Possible changes in the advisory fee rate or structure in order to enable the Fund to participate in these economies of scale ( e.g. , through the use of breakpoints in the advisory fee at higher asset levels) are periodically discussed. The Board also considered the Adviser’s overall operations and its ongoing investment in its business in order to expand the scale of, and improve the quality of, its operations that benefit the Fund. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Board’s understanding that most of the Adviser’s costs are not specific to individual funds, but rather are incurred across a variety of products and services. To ensure that any economies are reasonably shared with the Fund as its assets increase, the Adviser and the Board agreed to continue the existing breakpoints to the contractual advisory fee rate. Other benefits to the Adviser and the Subadviser The Board understands that the Adviser, the Subadviser or their affiliates may derive other ancillary benefits from their relationship with the Fund, both tangible and intangible, such as their ability to leverage investment professionals who manage other portfolios, an increase in their profile in the investment advisory community and, in the case of the Adviser, the engagement of its affiliates and/or significant shareholders as service providers to the Fund, including for administrative, transfer agency and distribution services. The Board believes that certain of these benefits are difficult to quantify. The Board also was informed that the Subadviser may use third-party research obtained by soft dollars generated by certain mutual fund transactions to assist itself in managing all or a number of its other client accounts. Board determination The Board unanimously approved the continuation of the Advisory Agreement and the Subadvisory Agreement each for an additional one-year term. Based upon its evaluation of relevant factors in their totality, the Board was satisfied that the terms of the Agreements, including the advisory and subadvisory fee rates, were fair and reasonable and in the best interest of the Fund and its shareholders. In arriving at its decision to approve the Agreements, the Board did not identify any single factor or any group of factors as all-important or controlling, but considered all factors together. Different Trustees may have attributed different weights to the various factors considered. The Independent Trustees were also assisted by independent legal counsel in making this determination. The Trustees’ conclusions may be based in part on their consideration of these arrangements in prior years and on their ongoing regular review of Fund performance and operations throughout the year. Semiannual report | Rainier Growth Fund 39 More information Trustees Investment adviser Steven R. Pruchansky, * Chairman John Hancock Investment Management William H. Cunningham Services, LLC Deborah C. Jackson Hugh McHaffie † Subadviser Dr. John A. Moore, * Vice Chairman Rainier Investment Management, Inc. Gregory A. Russo * John G. Vrysen † Principal distributor John Hancock Funds, LLC Officers Hugh McHaffie Custodian President State Street Bank and Trust Company Andrew G. Arnott Transfer agent Executive Vice President John Hancock Signature Services, Inc. Thomas M. Kinzler Legal counsel Secretary and Chief Legal Officer K&L Gates LLP Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the AuditCommittee †Non-Independent Trustee The Fund’s proxy voting policies and procedures, as well as the Fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) Web site at www.sec.gov or on our Web site. The Fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The Fund’s Form N-Q is available on our Web site and the SEC’s Web site, www.sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 1-202-551-8090 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our Web site at www.jhfunds.com or by calling 1-800-225-5291. You can also contact us: 1-800-225-5291 Regular mail: Express mail: jhfunds.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 Mutual Fund Image Operations Boston, MA 02205-5913 30 Dan Road Canton, MA 02021 40 Rainier Growth Fund | Semiannual report 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com Now available: electronic delivery www. jhfunds.com/edelivery This report is for the information of the shareholders of John Hancock Rainier Growth Fund. 334SA 9/12 It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 11/12 John Hancock Leveraged Companies Fund Table of Contents Your expenses Page 3 Portfolio summary Page 4 Portfolio of investments Page 5 Financial statements Page 9 Financial highlights Page 12 Notes to financial statements Page 1 6 More information Page 2 9 Leveraged Companies Fund Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: • Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. • Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on April 1, 2012 with the same investment held until September 30, 2012. Account value Ending value Expenses paid during on 4-1-12 on 9-30-12 period ended 9-30-12 1 Class A $1,000.00 $1,006.90 $6.79 Class B 1,000.00 1,002.90 10.29 Class C 1,000.00 1,003.90 10.30 Class I 1,000.00 1,008.80 4.99 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at September 30, 2012 by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Example [ My account value $8,600.00 / $1,000.00 8.6 ] x $[ “expenses paid” from table ] My actual expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not your fund’s actual return). It assumes an account value of $1,000.00 on April 1, 2012, with the same investment held until September 30, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 4-1-12 on 9-30-12 period ended 9-30-12 1 Class A $1,000.00 $1,018.30 $6.83 Class B 1,000.00 1,014.80 10.35 Class C 1,000.00 1,014.80 10.35 Class I 1,000.00 1,020.10 5.01 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund's annualized expense ratio of 1.35%, 2.05%, 2.05% and 0.99% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 3 Leveraged Companies Fund Portfolio Summary As of 9-30-12 Top 10 Holdings (42.0% of Net Assets on 9-30-12) Greektown Superholdings, Inc., Series A (Preferred) 7.8% Sirius XM Radio, Inc. 5.4% Beazer Homes USA, Inc. 4.9% Cablevision Systems Corp., Class A 4.3% Air Canada 4.3% SBA Communications Corp., Class A 3.8% United Continental Holdings, Inc. 3.6% Rock-Tenn Company, Class A 2.8% TAL International Group, Inc. 2.6% Chesapeake Energy Corp. 2.5% Sector Composition Consumer Discretionary 48.9% Industrials 17.0% Materials 15.5% Energy 6.5% Financials 4.3% Telecommunication Services 4.1% Consumer Staples 1.7% Health Care 0.5% Short-Term Investments & Other 1.5% Portfolio Composition 1 Common Stocks 85.9% Preferred Securities 8.5% Investment Companies 1.9% Convertible Bonds 1.5% Warrants 0.7% Short-Term Investments & Other 1.5% 1 As a percentage of net assets. 2 Cash and cash equivalents are not included in Top 10 Holdings. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 4 Leveraged Companies Fund As of 9-30-12 (Unaudited) Shares Value Common Stocks 85.9% (Cost $1,041,870) Consumer Discretionary 38.4% Auto Components 8.7% Autoliv, Inc. 150 9,296 Dana Holding Corp. 765 9,410 Exide Technologies (I) 4,570 14,167 Federal-Mogul Corp. (I) 800 7,320 Lear Corp. 740 27,965 Tenneco, Inc. (I) 964 26,992 TRW Automotive Holdings Corp. (I) 700 30,597 Automobiles 2.2% Ford Motor Company 195 1,923 General Motors Company (I) 1,300 29,575 Hotels, Restaurants & Leisure 0.8% Greektown Superholdings, Inc. (I) 92 4,731 The Wendy's Company (L) 1,285 5,847 Trump Entertainment Resorts, Inc. (I) 260 910 Household Durables 6.4% Beazer Homes USA, Inc. (I)(L) 19,825 70,379 Standard Pacific Corp. (I)(L) 3,300 22,308 Internet & Catalog Retail 0.2% Liberty Interactive Corp., Series A (I) 135 2,498 Liberty Ventures, Series A (I) 7 335 Media 20.1% AMC Networks, Inc., Class A (I) 302 13,143 Cablevision Systems Corp., Class A 3,883 61,546 Canadian Satellite Radio Holdings, Inc., Class A (I) 5,441 23,522 CC Media Holdings, Inc. (I) 900 2,079 Charter Communications, Inc., Class A (I) 100 7,507 Cinemark Holdings, Inc. 100 2,243 DISH Network Corp., Class A 993 30,396 Liberty Media Corp. - Liberty Capital, Series A (I) 66 6,875 LIN TV Corp., Class A (I) 3,500 15,400 Sinclair Broadcast Group, Inc., Class A 3,056 34,258 Sirius XM Radio, Inc. (I) 30,037 78,089 Time Warner Cable, Inc. 150 14,259 Consumer Staples 1.7% Food & Staples Retailing 0.9% Rite Aid Corp. (I) 10,800 12,636 Household Products 0.8% Spectrum Brands Holdings, Inc. (I) 300 12,003 Energy 6.5% Energy Equipment & Services 1.7% Vantage Drilling Company (I) 13,705 25,217 Oil, Gas & Consumable Fuels 4.8% Arch Coal, Inc. 3,400 21,522 Chesapeake Energy Corp. (L) 1,930 36,419 Pacific Coast Oil Trust 200 3,630 SandRidge Energy, Inc. (I) 1,070 7,458 See notes to financial statements 5 Leveraged Companies Fund As of 9-30-12 (Unaudited) Shares Value Financials 2.2% Capital Markets 1.4% Solar Senior Capital, Ltd. 506 9,062 Tetragon Financial Group, Ltd. 1,391 11,893 Consumer Finance 0.6% Discover Financial Services 215 8,542 Diversified Financial Services 0.2% Citigroup, Inc. 78 2,552 Health Care 0.5% Health Care Equipment & Supplies 0.5% Alere, Inc. (I) 340 6,627 Industrials 17.0% Aerospace & Defense 0.5% Kratos Defense & Security Solutions, Inc. (I) 1,300 7,592 Airlines 7.8% Air Canada (I) 47,422 61,261 United Continental Holdings, Inc. (I)(L) 2,625 51,188 Building Products 3.0% Masco Corp. 1,060 15,953 USG Corp. (I)(L) 1,209 26,538 Road & Rail 2.7% CSX Corp. 1,517 31,478 Union Pacific Corp. 65 7,716 Trading Companies & Distributors 3.0% TAL International Group, Inc. (L) 1,120 38,058 United Rentals, Inc. (I)(L) 140 4,579 Materials 15.5% Chemicals 3.7% American Pacific Corp. (I) 940 11,195 CF Industries Holdings, Inc. 40 8,890 Huntsman Corp. 525 7,838 LyondellBasell Industries NV, Class A 475 24,539 Construction Materials 1.8% Eagle Materials, Inc. (L) 555 25,674 Containers & Packaging 5.5% Ball Corp. 345 14,597 Crown Holdings, Inc. (I) 400 14,700 Rock-Tenn Company, Class A 568 40,998 Sealed Air Corp. 600 9,276 Metals & Mining 1.6% Thompson Creek Metals Company, Inc. (I)(L) 8,230 23,456 Paper & Forest Products 2.9% Domtar Corp. 295 23,096 Sappi, Ltd., ADR (I) 6,600 18,876 Telecommunication Services 4.1% Diversified Telecommunication Services 0.2% American Tower Corp. 40 2,856 See notes to financial statements 6 Leveraged Companies Fund As of 9-30-12 (Unaudited) Shares Value Telecommunication Services (continued) Wireless Telecommunication Services 3.9% Leap Wireless International, Inc. (I) 275 $1,876 SBA Communications Corp., Class A (I)(L) 865 54,409 Preferred Securities 8.5% (Cost $168,371) Consumer Discretionary 8.3% Auto Components 0.4% The Goodyear Tire & Rubber Company, 5.875% 126 5,565 Automobiles 0.1% General Motors Company, Series B, 4.750% 55 2,050 Hotels, Restaurants & Leisure 7.8% Greektown Superholdings, Inc., Series A 1,563 112,333 Financials 0.2% Diversified Financial Services 0.2% 2010 Swift Mandatory Common Exchange Security Trust, 6.000% (S) 225 1,951 Maturity Par value Rate (%) date Value Corporate Bonds 0.0% (Cost $28,494) Consumer Discretionary 0.0% 63 Hotels, Restaurants & Leisure 0.0% Fontainebleau Las Vegas Holdings LLC (H)(S) 10.250 06/15/15 $100,000 63 Convertible Bonds 1.5% (Cost $12,284) Consumer Discretionary 1.5% Media 1.5% XM Satellite Radio, Inc. (S) 7.000 12/01/14 14,000 21,954 Escrow Certificates 0.0% $0 (Cost $0) SuperMedia, Inc. (I) 8.000 11/15/16 115,000 0 Shares Value Investment Companies 1.9% (Cost $16,593) AP Alternative Assets LP (I) 350 4,461 ProShares Ultra Dow 30 315 23,225 Rights 0.0% (Cost $22) Liberty Ventures (Expiration Date: 10/09/2012, Strike Price: $35.99) (I) 3 41 See notes to financial statements 7 Leveraged Companies Fund As of 9-30-12 (Unaudited) Shares Value Warrants 0.7% (Cost $66,398) Ford Motor Company (Expiration Date: 01/01/2013; Strike Price: $9.20) (I) 9,600 9,888 American International Group, Inc. (Expiration Date: 01/19/2021; Strike Price: $45.00) (I) 53 713 Yield (%) Shares Value Securities Lending Collateral 20.6% (Cost $297,308) John Hancock Collateral Investment Trust (W) 0.3462 (Y) 29,706 297,313 Total investments (Cost $1,631,340)† 119.1% Other assets and liabilities, net (19.1%) Total net assets 100.0% The percentage shown for each investment category is the total value that the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (H) Non-income producing - Issuer is in default. (I) Non-income producing security. (L) A portion of this security is on loan as of 9-30-12. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 9-30-12. † At 9-30-12, the aggregate cost of investment securities for federal income tax purposes was $1,631,212. Net unrealized appreciation aggregated $86,115, of which $261,393 related to appreciated investment securities and $175,278 related to depreciated investment securities. See notes to financial statements 8 Leveraged Companies Fund Statement of Assets and Liabilities — 9-30-12 (Unaudited) Assets Investments in unaffiliated issuers, at value (Cost $1,334,032 including $290,082 of securities loaned) $1,420,014 Investments in affiliated issuers, at value (Cost $297,308) 297,313 Total investments, at value (Cost $1,631,340) Cash 7,738 Receivable for investments sold 32,762 Dividends and interest receivable 768 Receivable for securities lending income 106 Receivable due from adviser 7,569 Other receivables and prepaid expenses 53 Total assets Liabilities Payable upon return of securities loaned 297,275 Payable to affiliates Accounting and legal services fees 69 Transfer agent fees 187 Trustees' fees 15 Other liabilities and accrued expenses 27,378 Total liabilities Net assets Paid-in capital $1,445,084 Undistributed net investment income 1,696 Accumulated net realized gain (loss) on investments and foreign currency transactions (91,368) Net unrealized appreciation (depreciation) on investments 85,987 Net assets Net asset value per share Based on net asset values and shares outstanding-the Fund has an unlimited number of shares authorized with no par value Class A ($304,901 ÷ 29,729 shares) $10.26 Class B ($295,616 ÷ 28,960 shares) 1 $10.21 Class C ($295,601 ÷ 28,961 shares) 1 $10.21 Class I ($545,281÷ 52,982 shares) $10.29 Maximum offering price per share Class A (net asset value per share ÷ 95%) 2 $10.80 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements. 9 Leveraged Companies Fund Statement of Operations — for the period ended 9-30-12 (Unaudited) Investment income Dividends $8,395 Interest 1,270 Securities lending 827 Less foreign taxes withheld (102) Total investment income Expenses Investment management fees 5,128 Distribution and service fees 3,225 Accounting and legal services fees 133 Transfer agent fees 1,099 Trustees' fees 41 Professional fees 24,368 Custodian fees 6,821 Registration and filing fees 6,717 Other 4,104 Total expenses Less expense reductions (41,389) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments in unaffiliated issuers 139,293 Investments in affiliated issuers 5 Foreign currency transactions (16) Change in net unrealized appreciation (depreciation) of Investments in unaffiliated issuers (134,224) Investments in affiliated issuers (4) Net realized and unrealized gain Increase in net assets from operations See notes to financial statements. 10 Leveraged Companies Fund Statements of Changes in Net Assets Leveraged Companies Fund Six months ended Year ended 9/30/12 3/31/12 (Unaudited) Increase (decrease) in net assets From operations Net investment income $143 $8,436 Net realized gain (loss) 139,282 (207,749) Change in net unrealized appreciation (depreciation) (134,228) (19,108) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A — (3,546) Class B — (1,329) Class C — (1,329) Class I — (10,214) Total distributions — From Fund share transactions Total decrease Net assets Beginning of period 1,446,194 1,765,156 End of period Undistributed net investment income See notes to financial statements. 11 Leveraged Companies Fund Financial Highlights Class A Shares Period ended 9-30-12 1 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.01 0.07 0.12 0.29 0.33 Net realized and unrealized gain (loss) on investments 0.04 (1.42) 1.19 7.00 (5.83) Total from investment operations Less distributions From net investment income — (0.12) (0.12) (0.54) (0.31) From net realized gain — — (0.29) (0.16) — Total distributions — Net asset value, end of period Total return (%) 6 6 Ratios and supplemental data Net assets, end of period (in thousands) $304 $303 $342 $305 $110 Ratios (as a percentage of average net assets): Expenses before reductions 7.41 7 6.92 7.43 10.56 13.91 7 Expenses net of fee waivers 1.35 7 1.35 1.35 1.41 1.21 7 Expenses net of fee waivers and credits 1.35 7 1.35 1.35 1.35 1.21 7 Net investment income 0.17 7 0.66 1.07 3.63 4.87 7 Portfolio turnover (%) 27 49 34 83 18 1 Six months ended 9-30-12. Unaudited. 2 The inception date for Class A shares is 5-1-08. 3 Based on the average daily shares outstanding. 4 Does not reflect the effect of sales charges, if any. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements 12 Leveraged Companies Fund Financial Highlights Class B Shares Period ended 9-30-12 1 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operating performance Net asset value, beginning of period Net investment income (loss) 3 (0.03) — 4 0.04 0.23 0.28 Net realized and unrealized gain (loss) on investments 0.04 (1.40) 1.19 6.99 (5.82) Total from investment operations Less distributions From net investment income — (0.05) (0.05) (0.49) (0.27) From net realized gain — — (0.29) (0.16) — Total distributions — Net asset value, end of period Total return (%) 7 7 Ratios and supplemental data Net assets, end of period (in thousands) $296 $295 $335 $301 $109 Ratios (as a percentage of average net assets): Expenses before reductions 8.11 8 7.62 8.13 11.27 14.58 8 Expenses net of fee waivers 2.05 8 2.05 2.05 2.11 1.91 8 Expenses net of fee waivers and credits 2.05 8 2.05 2.05 2.05 1.91 8 Net investment income (loss) (0.53) 8 (0.04) 0.37 2.93 4.16 8 Portfolio turnover (%) 27 49 34 83 18 1 Six months ended 9-30-12. Unaudited. 2 The inception date for Class B shares is 5-1-08. 3 Based on the average daily shares outstanding. 4 Less than $0.005 per share. 5 Does not reflect the effect of sales charges, if any. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Not annualized. 8 Annualized. See notes to financial statements 13 Leveraged Companies Fund Financial Highlights Class C Shares Period ended 9-30-12 1 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operating performance Net asset value, beginning of period Net investment income (loss) 3 (0.03) — 4 0.04 0.23 0.28 Net realized and unrealized gain (loss) on investments 0.05 (1.41) 1.19 6.99 (5.82) Total from investment operations Less distributions From net investment income — (0.05) (0.05) (0.49) (0.27) From net realized gain — — (0.29) (0.16) — Total distributions — Net asset value, end of period Total return (%) 7 7 Ratios and supplemental data Net assets, end of period (in thousands) $296 $295 $335 $301 $109 Ratios (as a percentage of average net assets): Expenses before reductions 8.11 8 7.62 8.13 11.27 14.59 8 Expenses net of fee waivers 2.05 8 2.05 2.05 2.11 1.91 8 Expenses net of fee waivers and credits 2.05 8 2.05 2.05 2.05 1.91 8 Net investment income (loss) (0.53) 8 (0.04) 0.37 2.93 4.16 8 Portfolio turnover (%) 27 49 34 83 18 1 Six months ended 9-30-12. Unaudited. 2 The inception date for Class C shares is 5-1-08. 3 Based on the average daily shares outstanding. 4 Less than $0.005 per share. 5 Does not reflect the effect of sales charges, if any. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Not annualized. 8 Annualized. See notes to financial statements 14 Leveraged Companies Fund Financial Highlights Class I Shares Period ended 9-30-12 1 3-31-12 3-31-11 3-31-10 3-31-09 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.03 0.11 0.17 0.32 0.35 Net realized and unrealized gain (loss) on investments 0.04 (1.44) 1.20 7.00 (5.83) Total from investment operations Less distributions From net investment income — (0.16) (0.16) (0.56) (0.33) From net realized gain — — (0.29) (0.16) — Total distributions — Net asset value, end of period Total return (%) 4 5 5 Ratios and supplemental data Net assets, end of period (in thousands) $545 $552 $752 $433 $111 Ratios (as a percentage of average net assets): Expenses before reductions 7.03 6 6.42 7.03 9.14 13.62 6 Expenses net of fee waivers 0.99 6 0.95 0.93 1.09 0.90 6 Expenses net of fee waivers and credits 0.99 6 0.95 0.93 1.04 0.90 6 Net investment income 0.53 6 1.09 1.48 4.01 5.18 6 Portfolio turnover (%) 27 49 34 83 18 1 Six months ended 9-30-12. Unaudited. 2 The inception date for Class I shares is 5-1-08. 3 Based on the average daily shares outstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Annualized. See notes to financial statements 15 Leveraged Companies Fund Notes to financial statements (unaudited) Note 1 — Organization John Hancock Leveraged Companies Fund (the Fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 - Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
